Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 – 20 are allowable over the prior art of record. The prior art of record, alone or in combination, fails to teach an aircraft comprising: a torque transfer shaft; a door assembly; door linkages coupled to the door assembly and the torque transfer shaft; an actuator including a driveshaft, wherein the actuator is configured to open and close the door assembly via the door linkages; and a double on-center mechanical linkage coupled to the torque transfer shaft and door assembly and coupled to the actuator, wherein the double on-center mechanical linkage is configured to have a first set of links in an on-center configuration when the door assembly is in an open state and a second set of links in an on- center configuration when the door assembly is in a closed state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALENTINA XAVIER/Primary Examiner, Art Unit 3642